[The plaintiff, Lanning, brought an action in ejectment against Isaac London, .Samuel Ferris, John Ferris, and Moses Rolph. There was a verdict in favor of plaintiff as against all except London, who was shown not to be in possession of any part of the premises-in dispute in that case. Case No. 8,074. This is an action by the same plaintiff ■against London.]
It was decided in this case, that to entitle the plaintiff to give in evidence a sheriff’s ■deed, it was necessary to produce the record of the judgment under which the sale of the land was made.
[For other ejectment cases brought by the same plaintiff against other defendants, see Cases Nos. S.072 and 8,073, and the case above referred to, 8,074.]